Luke, J.
1. In a proceeding under the act of 1917 (Pamph. Act, Ex. Sess. 1917, p. 16), to condemn a .vehicle for carrying intoxicating liquor, a verdict of acquittal, founded on the alleged illegal possession of the liquor by the defendant, was admissible as evidence in his behalf, and the court erred in excluding it. See Duncan v. State, 149 Ga. 195 (99 S. E. 612).
2. The grounds of the motion for a new trial not dealt with above are without merit.

Judgment reversed.


Wade, G. J., and Jenhins, J., concur.